Citation Nr: 1226923	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type II. 

2.  Entitlement to service connection for low energy and fatigue, claimed as secondary to diabetes mellitus, type II. 

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus, type II. 

4.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as secondary to diabetes mellitus, type II. 

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type II. 

6.  Entitlement to service connection for psychiatric disability. 

7.  Entitlement to a disability evaluation greater than 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board has rephrased the Veteran's PTSD claim as one claim for entitlement to service connection for psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In August 2011, the Veteran's claims were before the Board and remanded to afford him the opportunity to testify at a Board hearing.  In October 2011, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing is associated with the claims files.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for hypertension, bilateral carpal tunnel syndrome, erectile dysfunction, and low energy and fatigue are addressed in the REMAND that follows the ORDER section of the decision.


FINDINGS OF FACT

1.  Peripheral neuropathy of the upper extremities is etiologically related to the Veteran's service-connected diabetes mellitus.

2.  The Veteran has an acquired psychiatric disability (variously classified as PTSD and major depression) that is etiologically related to service.

3.  The Veteran's diabetes mellitus does not require insulin, restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities is proximately due to or the result of service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  An acquired psychiatric disability (variously classified as PTSD and major depression) was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for service connection, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required before the Board decides these claims.

With respect to the rating issue, the record reflects that the Veteran was provided all required notice in a letter sent in May 2009, prior to the initial adjudication of the claim.  In addition, the RO has secured all of the pertinent medical records identified by the Veteran.  Furthermore, the Veteran was afforded appropriate VA examinations.  The examinations were conducted by medical professionals, who solicited symptomatology from the Veteran and conducted complete evaluations.  

Accordingly, the Board will address the merits of the claims.


II.  Analysis

A.  Service Connection Claims

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Peripheral Neuropathy of the Upper Extremities

In June 2008, the Veteran underwent VA examination.  He described a progressive loss of strength in his arms, with tingling and numbness in his hands.  Neurological examination of the upper extremities showed that motor and sensory functions were within normal limits.  The examiner provided an opinion that it was more likely than not that peripheral neuropathy was associated with long-standing, untreated hypertension.  However, it is aggravated by diabetes.

A March 2009 VA treatment record indicates that the Veteran underwent nerve conduction velocity, F-wave, and electromyographic studies of both upper extremities and bilateral paraspinal muscles.  The impression was peripheral polyneuropathy of the upper extremity, most likely related to diabetes; however, the provider may consider workups for other etiology of peripheral neuropathy.

A May 2009 VA outpatient treatment record shows that the Veteran complained of bilateral wrist pain and was diagnosed as having diabetic neuropathy.

A May 2009 VA neurologist outpatient record shows that the Veteran complained of increasing problems with his forearms.  Following examination, the impression was diabetic peripheral neuropathy of the upper extremities.  This appeared to be new.

A November 2009 VA outpatient record shows that the Veteran was previously evaluated as having peripheral neuropathy of the upper extremities.  There was also evidence of mild carpal tunnel in both upper extremities.  In the VA physician's opinion, the Veteran had significant impairment from his neuropathy and no other cause beyond diabetes had been found.

In April 2010, the Veteran underwent a VA examination.  Musculoskeletal and neurological examinations were conducted.  The diagnosis was carpal tunnel syndrome.  The most likely peripheral nerve involved was the median.

Based on the competent evidence of record, the Board finds that service connection for peripheral neuropathy of the left and right upper extremities is warranted.  All of the medical evidence contained herein is competent to establish a diagnosis, and all evidence provided a diagnosis of peripheral neuropathy of the upper extremities, with the exception of the April 2010 VA examination report.  That report is not more probative than the other evidence of record, including the June 2008 VA examination report.  As such, the Board finds that the evidence is at least in equipoise as to whether a diagnosis of peripheral neuropathy of the upper extremities is warranted.  The Board notes that there appears to be a concurrent diagnosis of carpal tunnel syndrome, which will be discussed in the remand section below.

Furthermore, the Board finds that the balance of the evidence establishes that the Veteran's peripheral neuropathy of the upper extremities is secondary to his service-connected diabetes mellitus.  All of the evidence of record that contains a diagnosis of peripheral neuropathy of the upper extremities notes that it was diabetic neuropathy or states outright that it was secondary to or aggravated by the Veteran's diabetes.  Since the evidence establishing that the peripheral neuropathy of the upper extremities is secondary to the Veteran's diabetes mellitus is at least a probative as that which suggests it is aggravated by the diabetes, the Board finds that obtaining a baseline level of severity is not necessary prior to granting this claim.  As such, the Board finds that the evidence is at least evenly balance on this issue.  Therefore, with resolution of reasonable doubt in the Veteran's favor, service connection is warranted for peripheral neuropathy of the Veteran's upper extremities.



Psychiatric Disability

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a)  [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Generally, where the Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the Veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

The evidence shows that the Veteran has been diagnosed as having numerous psychiatric disorders, including partner relational problems, anxiety disorder not otherwise specified, adjustment disorder, dysthymia, major depression, mood disorder, and PTSD.

A June 2009 VA outpatient treatment record shows a diagnosis of major depression secondary to diabetes mellitus. 

A May 2011 VA outpatient record shows that the Veteran was evaluated by a VA psychiatrist.  The stressors described by the Veteran, as reported in this record, involved the fear of hostile military activity, including his base being attacked by Viet Cong on two different occasions and witnessing explosions and firefights.  Incidentally, prior to the revisions contained in 38 C.F.R. § 3.304(f)(3), the Veteran's stressor of his base having come under attack was verified by the RO in September 2008.  The VA psychiatrist diagnosed the Veteran as having PTSD based upon these stressors, after evaluating him under the criteria noted in the DMS-IV for diagnosing PTSD.  While this examination was not performed for compensation purposes, there is nothing in the record to suggest that it is inadequate.

The one remaining critical factor that must be met to establish service connection is the existence of a nexus between the current acquired psychiatric disability and service.  The etiology of a disability is primarily a medical question.  The Board finds that the May 2011 VA psychiatrist's opinion expresses support for the proposition that the Veteran's PTSD is directly related to his Vietnam service.  While an October 2008 VA examination report shows that there was no diagnosis of PTSD, the Board finds that the May 2011 VA outpatient record is at least as probative as the October 2008 VA examination report on the question of diagnosis.  Furthermore, the October 2008 VA examination report contains no opinion on the question of whether the diagnosed anxiety disorder, not otherwise specified, is related to service.  Therefore, the record establishes that PTSD is due to in-service stressors.

Additionally, other VA medical records have attributed a diagnosis of major depression to the Veteran's service-connected diabetes mellitus.  Therefore, the Board concludes that, as a whole, the competent evidence of record supports a finding that the Veteran's acquired psychiatric disorder, variously diagnosed, is related to service or to a service-connected disability.

There is no competent evidence specifically to the contrary.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a psychiatric disability (variously classified as PTSD and major depression) is warranted.  U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

B.  Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's diabetes mellitus is rated 20 percent disabled under the criteria of 38 C.F.R. § 4.120, Diagnostic Code 7913 (2011).  Under those criteria, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Note 1 indicates that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.

A January 2008 VA outpatient treatment record shows that the Veteran was diagnosed as having diabetes mellitus, type II.  He was to be educated regarding diet and was prescribed Metformin.

In June 2008, the Veteran underwent VA examination.  He did not have a history of diabetic ketoacidosis or any problems with hypoglycemia.  On average, he visited the doctor four times per year for his diabetes.  Medication was Metformin, taken twice per day.  The examiner indicated that the diabetes did not cause any restriction of activities.

In an April 2009 written statement, the Veteran asserted that he was restricted in his activities due to his diabetes.

In February 2010, the Veteran underwent VA examination.  He reported experiencing diabetic ketoacidosis and required hospital treatment on average of one time per year at VA.  He had not been hospitalized for hypoglycemia.  He has not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  He treated his diabetes with oral medications, which were Metformin and Glipizide.  The diabetes did not cause any restriction of activities.

Based on the record, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's service-connected diabetes mellitus.  It is clear from the record that the Veteran takes oral hypoglycemic medications to treat his diabetes mellitus.  However, there is no lay or medical evidence showing that his diabetes requires insulin or that the Veteran has ever been prescribed insulin for his diabetes mellitus.  The criteria for all disability ratings in excess of 20 percent require the use of insulin.

Because of the successive nature of the rating criteria used under Diagnostic Code 7913, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Since the first criteria-requiring the use of insulin-is not shown, the presence or absence of the other criteria is immaterial.  The same is true for all higher rating criteria

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of the claim for extra-schedular consideration is not in order.


ORDER

Service connection for peripheral neuropathy of the upper extremities, claimed as secondary to diabetes mellitus, type II, is granted.

Service connection for psychiatric disability (variously diagnosed as PTSD and major depression) is granted.

A disability evaluation greater than 20 percent for diabetes mellitus, type II, is denied.


REMAND

The claims remaining on appeal require further development prior to final adjudication.

Bilateral Carpal Tunnel Syndrome

VA outpatient and examination records dated in 2008 and 2009 show that the Veteran was diagnosed as having bilateral carpal tunnel syndrome.

In April 2010, the Veteran underwent a VA examination.  He reported a one-year history of carpal tunnel syndrome.  Musculoskeletal and neurological examinations were conducted.  The diagnosis was carpal tunnel.  The examiner opined that it was not likely caused by diabetes mellitus.  The Veteran had a positive Phalen's test.  Diabetes did not cause carpal tunnel syndrome.

A May 2010 VA record shows that the Veteran's VA physician found it incorrect to state that there was no connection between diabetes mellitus and carpal tunnel syndrome.  She pasted a report into the examination report, which indicates that carpal tunnel syndrome is reported in up to 20 percent of diabetic patients, but the incidence rises to 75 percent in those with limited joint mobility.  Furthermore, diabetes was reported in 6 to 17 percent of all cases of carpal tunnel syndrome, and it may be more common in those with pre-diabetes.  The report of the Veteran's March 2009 EMG clearly stated that the findings suggested diabetic peripheral neuropathy with superimposed mild carpal tunnel syndrome.  Carpal tunnel syndrome is associated with diabetes, according to medical literature.

The Board finds that these opinions are inadequate.  First, the April 2010 VA examination report did not contain a rationale for the negative opinion.  Furthermore, while the May 2010 VA record suggests an association between diabetes and carpal tunnel syndrome in medical literature, it was not related specifically to the Veteran's case and did not provide an opinion that carpal tunnel was secondary to diabetes, as opposed to merely associated with it.  As such, the Board finds that a remand is necessary to afford the Veteran an adequate examination on this matter.

Hypertension

In June 2008, the Veteran underwent a VA examination.  He reported a two-year history of hypertension.  The diagnosis was hypertension aggravated by diabetes, because it was a well-known fact that poorly controlled diabetes can aggravate hypertension and cause vascular break down.

In February 2010, the Veteran underwent a VA examination.  He reported a nine-year history of hypertension.  He was currently on medication.  The diagnosis was essential hypertension that was not aggravated by diabetes.

The Board finds that these opinions are inadequate to serve as a basis for deciding this appeal.  Specifically, while the June 2008 VA examiner opined that the Veteran's hypertension was aggravated by his diabetes, he did not provide a baseline level of severity of the hypertension prior to the onset of the diabetes as well as the current level of severity.  This must be determined before service connection due to aggravation may be established.  38 C.F.R. § 3.310.  As such, a remand is necessary to obtain this information.

Erectile Dysfunction

In January 2008, when presenting for his initial medical appointment with VA, the Veteran reported a medical history of erectile dysfunction.

In June 2008, the Veteran underwent a VA examination.  He stated that he was impotent, and it began three years ago.  The diagnosis was erectile dysfunction, aggravated by diabetes.  The examiner then stated that impotence was not a secondary complication of diabetes.  In another opinion, the examiner indicated that it was more likely than not that erectile dysfunction was associated with long-standing, untreated hypertension and life stressor.  However, it is aggravated by diabetes.

In February 2010, the Veteran underwent a VA examination.  He stated that he was impotent, and it began in 2007.  The diagnosis was erectile dysfunction, which was not a complication of diabetes, because the Veteran reported an onset prior to the onset of his diabetes.  This suggests that the erectile dysfunction was multifactorial and not specifically related to the diabetes or medications taken for diabetes.

A June 2011 VA outpatient treatment record shows that the Veteran complained of erectile dysfunction.  The physician commented that erectile dysfunction was a common symptom of neuropathy and it was more likely than not related to his diabetes.

The Board finds that these opinions are inadequate to serve as a basis for a decision in this matter.  The June 2008 VA examiner's opinion contradicts itself.  The February 2010 examination report leaves open the possibility that erectile dysfunction is related to diabetes but does not provide a definitive opinion, and the June 2011 outpatient record contains no rationale.  Therefore, a remand is necessary to obtain an adequate opinion.

Low Energy and Fatigue

The Veteran contends, in part, that service connection for low energy and fatigue is warranted because the disability is secondary to his psychiatric disability.  In light of the Board's decision granting service connection for psychiatric disability, the originating agency should undertake any indicated development and then readjudicate the Veteran's claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should request the Veteran to provide names and addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for carpal tunnel syndrome,  hypertension, low energy and fatigue, and erectile dysfunction.  After the Veteran has signed the appropriate releases, those records not already in the claims files should be obtained and associated with the claims files.  All attempts to procure records should be documented in the files.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Board notes that in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

3.  Then the Veteran's claims files should be forwarded to a VA physician(s) with the appropriate expertise to determine whether the Veteran currently has carpal tunnel syndrome, hypertension, and erectile dysfunction that is related to (caused or aggravated by) his service-connected diabetes mellitus.  His claims files must be reviewed by the physician before the opinion is provided.  A notation to the effect that this record review took place should be included in the report of the physician.

Based on review of the Veteran's pertinent medical history, and with consideration of sound medical principles, the physician should provide opinions concerning the following: 

(a) Is it at least as likely as not (50 percent or better probability) that any currently diagnosed carpal tunnel syndrome, hypertension, and erectile dysfunction was caused or aggravated (i.e., chronically worsened) by service-connected diabetes mellitus or any other service-connected disability? 

(b) If it is determined any disability was not caused, but was aggravated by, the Veteran's diabetes mellitus or any other service-connected disability, the examiner should identify the baseline level of severity of that disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of any disability is due to natural progress, the physician should identify the degree of increase in severity due to natural progression.  

The physician must explain the rationale for all opinions expressed.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folders.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  The RO or the AMC should undertake any other development it determines to be warranted, to include obtaining any medical opinions deemed necessary.

6.  Thereafter, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate Supplemental Statement of the Case and afford the Veteran and his representative the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


